Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 8/22/22 the following is a final office action. Claims 1-15, 17, 20, 22-23, 31, and 35 are cancelled. Claims 16, 18-19, 21, 24-30, 32-34 and 36-38 are pending in this application. The previous Office Action has been maintained. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 16, 18-19, 21, 24-30, 32-34 and 36-38 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (I.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
With regard to the present claims 16, 18-19, 21, 24-30, 32-34 and 36-38, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.
In addition, the claim recites a judicial exception. The claims as a whole recite Mental Processes. The claimed invention is a method that allows for the access, storage, update and communication of electronic travel records, which is a method of concepts performed by the human mind (including an observation, evaluation, judgement and opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally "apply" the concept of accessing, storing, updating and communication of electronic travel records in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing shipment records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally “apply" the concept of accessing, storing, updating and communication of travel records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. Prior art Considered

The following art is considered relevant but has not been used in the present Office Action: 
Honary et al (US 20100201505 A1)

Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive.
Applicant argues that the instant claims are parent eligible and that there is a judicial exception integrated in each claim therein as a practical application. However, Examiner respectfully disagrees. Although, Applicant's amendments introduce the public server, the vehicle server, a driver mobile terminal, a passenger mobile terminal, Examiner interprets that these elements are merely standard, generic computers that facilitate counting passengers in a road environment. In other words, Examiner interprets that the claimed computer components are still recited at a high level of generality and are merely invoked as tools to perform an existing electronic records update process. Examiner has found that simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, and accordingly the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea of "Mental Processes". Because of this, Examiner concludes that the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Examiner maintains that the claims are directed to an abstract idea. In addition, the 2019 Guidelines make reference to the Federal Circuit decision in Core Wireless Licensing S.A.R.L. v. LG Electronics MobileComm U.S.A., Inc. (Fed. Cir. 2018) (“CoreWireless”). Appellant respectfully submits that CoreWireless does uniquely match the facts of the present case.
Next, Applicant argues that that the claims do not pre-empt any abstract idea. However, Examiner disagrees. Pre-emption is not a standalone test for patent eligibility.  The Examiner has addressed pre-emption concerns through the application of the two-step framework. Applicant’s attempt to show alternative uses of the abstract idea outside the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Similarly, applicant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.  See the July 2015 Update: Subject Matter Eligibility that explains that questions of preemption are inherent in the two-part framework from Alice Corp and Mayo and are resolved by using this framework to distinguish between preemptive claims, and ‘those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore remain eligible.” The absence of complete preemption does not guarantee the claim is eligible. Therefore, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). See also OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015).
Furthermore, Applicant also argues about patent eligibility in practice and refers to In Dropbox Inc. v. Svnchronoss Techs. Inc., where the Court wrote that "an inventive concept exists when a claim recites a specific, discrete implementation of the abstract idea where the particular arrangement of elements is a technical improvement over the prior art." However, Examiner respectfully disagrees.  The claims at issue here do not require an arguably inventive device or technique, unlike the claims at issue in DDR Holdings.  The use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.  (See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)).  Furthermore, to  the  extent  that FairWarning suggests that its claimed invention recites a technological advance relating to accessing and combining disparate information sources, its claims do not recite any such improvement. Rather, the claimed invention is directed to the broad concept of monitoring audit log data. The claims here do not propose a solution or overcome a problem “specifically arising in the realm of computer [technology].” DDR Holdings, 773 F.3d at 1257. At most, the claims require that these processes be executed on a generic computer. 
	Next, Applicant argues that the claims do not describe a mental process because the steps are not practically performed in the mind and are not capable of being performed int her human mind (observation, evaluation, judgment or opinion).  However, Examiner respectfully disagrees.  The claims recite data access, data analysis/update which are mental processes  (observation, evaluation).
Applicant further argues Enfish, LLC v. Microsoft Corp (Fed. Cir. 2016)  to support his argument.  However, Examiner disagrees. the present claims are unlike the claims in Enfish, where the distinction was made between computer-functionality improvements and uses of existing computers as tools in aid of processes focused on "abstract ideas"  That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers.  In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement -a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data.  However the present case is different.  The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Applicant also argues Alice to support his arguments.  However, the claims of the present invention are similar to Alice.  Alice ruled the use of general purpose computers as a tool to conduct abstract ideas wasn’t enough to make the claims eligible.  Like Alice, the present claims are merely using general purpose computers as a tool to conduct abstract ideas, and are therefore ineligible.
	Furthermore,  Applicant argue Bascom to support his arguments.  However, Examiner respectfully disagrees because in this case, the ordered combination is being used to perform steps that a human can do. Unlike Bascom, the present claims are using conventional, known elements as a combination to affect a particular change.  The present system is therefore functioning like any know server, through receiving, storing, processing, and outputting, (Fairwarning). 
Examiner therefore maintains her rejection. 




	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
October 6, 2022
/AKIBA K ROBINSON/
 Primary Examiner, Art Unit 3628